Citation Nr: 0816794	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a stomach disorder

2.  Entitlement to service connection for degenerative 
arthritis of the spine.

3.  Entitlement to service connection for a right shoulder 
disorder.

4.  Entitlement to service connection for disabilities of the 
lower extremities.

5.  Entitlement to service connection for skin cancer, to 
include as a result of exposure to herbicides.

6.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for bilateral hearing 
loss. 

7.  Entitlement to an increased rating from an original grant 
of service connection for post traumatic stress disorder 
(PTSD), rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

In March 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is in receipt of Social Security disability 
benefits.  See VA outpatient treatment records from July 12, 
2004 and Transcript of March 2008 Personal Hearing at page 
35.  Those records are not associated with the claims folder.  
The VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits. See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992).  

On the Report of Medical History accompanying the March 1968 
induction physical examination report, the veteran reported 
having fractured both clavicles approximately 10 years 
earlier.  He indicated that there was no sequelae.  The 
presumption of soundness attaches only where there has been 
an induction examination during which the disability about 
which the veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Thereafter, 
the veteran also reported pain in the right shoulder on two 
instances during service in May 1969.  Possible bursitis or 
tenosynovitis was assessed.  His separation examination was 
negative for pertinent complaints or findings.  
Notwithstanding, the veteran was not afforded a VA 
examination for his right shoulder.  When the record contains 
evidence of an in-service event, injury, or disease, a 
medical examination should be afforded unless "no reasonable 
possibility" existed that an examination would aid in 
substantiating the veteran's claim.  Duenas v. Principi, No. 
03-1251 (U.S. Vet. App. Dec. 15, 2004) (per curiam). 

The Board also notes that entitlement to service connection 
for hearing loss and PTSD was denied in a May 2004 rating 
decision, and a notice of disagreement was submitted that 
encompassed those claims.  However service connection was 
thereafter established for hearing loss (noncompensable) and 
PTSD, which was evaluated as 30 percent disabling, pursuant 
to a November 2007 rating.  In Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), the U.S. Court of Appeals for the 
Federal Circuit held that because the veteran's first (notice 
of disagreement) NOD concerned the "logically up-stream 
element of service connectedness, the appeal could not 
concern the logically down-stream element of the compensation 
level."  In Grantham, the Federal Circuit held that a second 
timely NOD as to the evaluation assigned is necessary to 
confer jurisdiction over the issue of entitlement to an 
increased evaluation.  In this case, the veteran's 
representative submitted a Statement of Accredited 
Representative in December 2006, which in pertinent part, 
disputed the assigned evaluations for those two disorders and 
which the Board regards as sufficient to constitute a Notice 
of Disagreement.  

While the increased rating claims were advanced at the 
hearing before the undersigned, it bears emphasis that the RO 
has not yet issued a statement of the case on the issues 
pertaining to increased rating for bilateral hearting loss 
and PTSD.  Where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, those issues are REMANDED 
for the development set forth below.

In addition, VA outpatient treatment records reflect that the 
veteran has been receiving treatment at the Vet Center in 
Charleston; however, the record does not reflect that 
pertinent treatment records have not been obtained.   

As the case is being remanded for additional development, 
appropriate action should be taken to ensure adequate VCAA 
notice as to all elements of the claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the 
veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) as well as any 
additional notice requirements 
associated with increased ratings as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) together with any 
additional required notice. 

2.  The Social Security Administration 
(SSA) should be contacted and requested 
to furnish copies of all medical 
records pertinent to the veteran's 
award of disability benefits.  If 
medical evidence utilized in processing 
such claim is not available, the fact 
should be entered in the claims folder.

3.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for any of the claimed 
disorders since October 2007.  In 
addition, the AMC/RO should obtain any 
PTSD treatment records from the Vet 
Center in Charleston.  After the 
veteran has signed any necessary 
releases, medical records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain records 
identified by the veteran, a notation 
to that effect should be inserted in 
the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The veteran should be afforded a VA 
orthopedic examination by a physician to 
ascertain the current status of his right 
shoulder disorder and to offer an 
opinion, without resort to speculation, 
as to whether it is as likely as not that 
any then existing right shoulder disorder 
is etiologically related to the veteran's 
service.  The examiner's attention is 
invited to the veteran's reports of two 
instances of pain in the right shoulder 
during service in May 1969, assessed as 
possible bursitis or tenosynovitis.  His 
separation examination was negative for 
pertinent complaints or findings.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The RO should also issue a statement of 
the case to the veteran and 
representative addressing the issue of 
increased rating for bilateral hearing 
loss and PTSD.  

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order.  However, the increased rating 
issues should not be certified to the 
Board unless all applicable appellate 
procedures are followed, including the 
completion of the appeal.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



